Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 21 requires, among other things: memory device, including: an array of memory cells; an execution unit, coupled to the array, to execute the control flow instructions; and a controller configured to control an execution of the control flow instructions on data stored in the array.
The closest prior art includes  Metzgen (patent application publication No. 2002/0100032)  who taught  device to generate  instructions in a system that performed control flow operations  (23) (e.g., see figs. 1,14,22,29, 43 and paragraphs  0131,0103,0111,0114);a  memory organized in an array ( paragraph 0131), and execution unit to execute  the control flow instructions (e.g., see figs. 14,22,28,29,30,31,32,33,34); and  Ghosh (patent application publication No. 2013/0070549) who taught memory comprising memory cells (e.g., see fig. 4 and paragraph 0033) and a controller (102) to control flow of instructions in and out of the processor (e.g., see paragraph 0021). 
Metzgen and Ghosh however did not teach, among other things,  memory device, including: an array of memory cells; an execution unit, coupled to the array, to execute the control flow instructions; and a controller configured to control an execution of the control flow instructions on data stored in the array. Independent claims 26 and 32 contain similar limitations. Further the variation of claim 21 (in claim 37)  including,  among other things, controller operate sensing circuitry  to concurrently execute control flow instructions was not taught by Metzgen and Ghosh. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 0-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

ERIC . COLEMAN
Primary Examiner
Art Unit 2183



/ERIC COLEMAN/Primary Examiner, Art Unit 2183